DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 05/19/2021.

Response to Applicant’s Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. On pages 6 and 7 of Applicant’s Arguments/Remarks, it is argued that Totani in view of Asahi does not teach or make obvious “at least one partition plate configured to divide the suction path widthwise of the plastic film into at least two divided paths, the partition plate being disposed in the suction path, the wastes being guided to each of the divided paths and being discharged.” However, The Office respectfully disagrees. As demonstrated below through the rejection of claim 1, Totani in view of Asahi teaches the replacement of a single suction path to take away removed wastes (see Fig 1, #10 for a suction path to support an airflow. See further ¶ [0020] that states, "The pipe 10 is a suction pipe, the pipe 10 is evacuated by a vacuum source such as a suction blower, and the residue 9 is sucked into the pipe 10 and discharged."), with multiple paths, each taking away a singular piece of waste, as taught by Asahi (See at least ¶ [0001], [0006], [0017], [0018], [0020], [0035], [0036], and [0057] describing the use of multiple separate channels to discharge waste materials). This modification would thus change the single-pipe “suction path” (of Totani) to instead comprise multiple channels (of Asahi) as illustrated by Asahi, Fig 9 element 45c and, by extension, the area above the openings to those channels (where the material moves downstream in Fig 9). Therefore, it is deemed that the “suction path” .
On pages 7 and 8, it is argued that neither Kimura nor Totani ‘608 teaches a partition plate to divide a suction path. However, it is noted that, as demonstrated above and in the rejection of the claims below, that Totani in view of Asahi teaches the dividing of a suction path via a partition plate.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 – 18 are pending.
Claims 1 – 18 are rejected.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Totani (JP 2003326616A) in view of Asahi (JP 2015054361A).

Regarding claim 1, Totani teaches an apparatus for successively making plastic bags from a plastic film (See Fig 1 for apparatus. See further ¶ [0001], [0020], [0023], and [0026]), the apparatus including at least two areas where wastes may be formed, the areas being adjacent to one another widthwise of the plastic film (See at least ¶ [0026] that indicates that the plastic film is cut at both sides of crosswise lines. Waste/refuse would therefore be generated on each of the two sides of the width direction), the apparatus comprising: 
a suction path configured to support an airflow, wherein the wastes in the at least two areas can be suctioned by the airflow (See Fig 1, #10 for a suction path to support an airflow. See further ¶ [0020] that states, "The pipe 10 is a suction pipe, the pipe 10 is evacuated by a vacuum source such as a suction blower, and the residue 9 is sucked into the pipe 10 and discharged."); 
(See Fig 1, #11 for an optical sensor. See further ¶ [0021] that states, "Therefore, in this bag making machine, the optical sensor 11 is provided at an appropriate position on the pipe 10, and when the residue 9 is discharged into the pipe 10, the optical sensor 11 detects it."); and 
a controller (See Fig 1, #3 for the controller) configured to perform an action when the wastes are not discharged to each of the divided paths, the controller being connected with the optical sensor (See at least ¶ [0023] that states, "Further, when the signal response means is connected to the optical sensor 11 and the residue 9 is not discharged into the pipe 10 for each intermittent feed of the body material 1 and the bottom material 2, the signal is based on the detection signal of the optical sensor 11. Measures such as generating an alarm and stopping the bag making machine are taken by the signal response means.").
Totani does not specifically teach at least one partition plate configured to divide the suction path widthwise of the plastic film into at least two divided paths, the partition plate being disposed in the suction path, the wastes being guided to each of the divided paths and being discharged.
	Asahi teaches at least one partition plate configured to divide the suction path widthwise of the plastic film into at least two divided paths, the partition plate being disposed in the suction path, the wastes being guided to each of the divided paths and being discharged (See at least ¶ [0001], [0006], [0017], [0018], [0020], [0035], [0036], and [0057] describing the use of multiple separate channels to discharge waste materials. See further Figs 1, 5, 6, and 11 illustrating the separate channels {#45} with sensors {#50} to detect waste materials).


Regarding claim 5, Totani and Asahi teach all of the elements as described above. However, Totani does not specifically teach the apparatus as set forth in claim 1, wherein a wall of at least one of the divided paths includes a material with an antistatic property.
Asahi teaches the apparatus as set forth in claim 1, wherein a wall of at least one of the divided paths includes a material with an antistatic property (See at least ¶ [0036] that states, "As the material constituting the tubular member 45, for example, a thermoplastic resin film containing an antistatic agent can be used, and specifically, a PET film containing an antistatic agent having a thickness of 3 mm can be used.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include a divided path with antistatic properties with the motivation that it is possible to prevent the removal residue from adhering to the side surface of the guide portion or the removal residue from being caught, as described by Asahi in ¶ [0036].

Regarding claim 6, Totani and Asahi teach all of the elements described above. Totani further teaches the apparatus as set forth in claim 1, wherein the divided paths are configured to seal the suction path from leaks (See at least ¶ [0020] that states that the suction pipe {#10} is connected to a vacuum source to supply the required suction force. Therefore, the suction pipe would require an airtight seal).

Regarding claim 7, Totani and Asahi teach all of the elements as described above. However, Totani does not specifically teach the apparatus as set forth in claim 1, wherein each of the divided paths has a smooth flow channel geometry.
Asahi teaches the apparatus as set forth in claim 1, wherein each of the divided paths has a smooth flow channel geometry (See at least ¶ [0036] that describes that the divided paths {channels, #45 and #46} are configured to prevent the sticking or buildup of waste/residue, and would therefore also have smooth flow channel geometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include smooth flow channel geometry with the motivation that it is possible to prevent the removal residue from adhering to the side surface of the guide portion or the removal residue from being caught, as described by Asahi in ¶ [0036].

Regarding claim 9, Totani teaches an apparatus for successively making plastic bags (See Fig 1 for apparatus. See further ¶ [0001], [0020], [0023], and [0026]) by feeding a plastic film longitudinally and cutting the plastic film widthwise (See at least ¶ [0026] that indicates that the plastic film is cut at both sides of crosswise lines. Waste/refuse would therefore be generated on each of the two sides of the width direction), the apparatus comprising: 
(See Fig 1, #10 for a suction path to support an airflow. See further ¶ [0020] that states, "The pipe 10 is a suction pipe, the pipe 10 is evacuated by a vacuum source such as a suction blower, and the residue 9 is sucked into the pipe 10 and discharged."); and 
suction means configured to generate an airflow in the suction path for suctioning the plurality of strip wastes (See Fig 1, #10 for a suction path to support an airflow. See further ¶ [0020] that states, "The pipe 10 is a suction pipe, the pipe 10 is evacuated by a vacuum source such as a suction blower, and the residue 9 is sucked into the pipe 10 and discharged."), and 
the apparatus comprises: an optical sensor configured to detect a waste of the plurality of strip wastes, the optical sensor being disposed in the plurality of divided paths (See Fig 1, #11 for an optical sensor. See further ¶ [0021] that states, "Therefore, in this bag making machine, the optical sensor 11 is provided at an appropriate position on the pipe 10, and when the residue 9 is discharged into the pipe 10, the optical sensor 11 detects it."); and 
a controller (See Fig 1, #3 for the controller) configured to receive an output of the optical sensor, wherein the controller performs an action when detecting that a waste is not discharged to the plurality of divided paths based on the output of the optical sensor (See at least ¶ [0023] that states, "Further, when the signal response means is connected to the optical sensor 11 and the residue 9 is not discharged into the pipe 10 for each intermittent feed of the body material 1 and the bottom material 2, the signal is based on the detection signal of the optical sensor 11. Measures such as generating an alarm and stopping the bag making machine are taken by the signal response means.").

	Asahi teaches the suction path is divided into a plurality of divided paths by at least one partition plate along the airflow in such a way that the plurality of strip wastes is guided to the plurality of divided paths (See at least ¶ [0001], [0006], [0017], [0018], [0020], [0035], [0036], and [0057] describing the use of multiple separate channels to discharge waste materials. See further Figs 1, 5, 6, and 11 illustrating the separate channels {#45} with sensors {#50} to detect waste materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include a partition pate to divide the suction path with the motivation that it would be possible to actively detect every piece of waste by a separate sensor to ensure that the waste does not get mixed up with the product, as described by Asahi in ¶ [0035].

Regarding claim 10, Totani and Asahi teach all of the elements described above. Totani further teaches the apparatus as set forth in claim 1, wherein the action is an alarm (See at least ¶ [0023] that states, "Further, when the signal response means is connected to the optical sensor 11 and the residue 9 is not discharged into the pipe 10 for each intermittent feed of the body material 1 and the bottom material 2, the signal is based on the detection signal of the optical sensor 11. Measures such as generating an alarm and stopping the bag making machine are taken by the signal response means.").

Regarding claim 11, Totani and Asahi teach all of the elements described above. Totani further teaches the apparatus as set forth in claim 9, wherein the action is an alarm (See at least ¶ [0023] that states, "Further, when the signal response means is connected to the optical sensor 11 and the residue 9 is not discharged into the pipe 10 for each intermittent feed of the body material 1 and the bottom material 2, the signal is based on the detection signal of the optical sensor 11. Measures such as generating an alarm and stopping the bag making machine are taken by the signal response means.").

Regarding claim 15, Totani and Asahi teach all of the elements as described above. However, Totani does not specifically teach the apparatus as set forth in claim 9, wherein a wall of at least one of the divided paths includes a material with an antistatic property.
Asahi teaches the apparatus as set forth in claim 9, wherein a wall of at least one of the divided paths includes a material with an antistatic property (See at least ¶ [0036] that states, "As the material constituting the tubular member 45, for example, a thermoplastic resin film containing an antistatic agent can be used, and specifically, a PET film containing an antistatic agent having a thickness of 3 mm can be used.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include a divided path with antistatic properties with the motivation that it is possible to prevent the removal residue from adhering to the side surface of the guide portion or the removal residue from being caught, as described by Asahi in ¶ [0036].

Regarding claim 16, Totani and Asahi teach all of the elements described above. Totani further teaches the apparatus as set forth in claim 9, wherein the divided paths are configured to seal the suction path from leaks (See at least ¶ [0020] that states that the suction pipe {#10} is connected to a vacuum source to supply the required suction force. Therefore, the suction pipe would require an airtight seal).

Regarding claim 17, Totani and Asahi teach all of the elements as described above. However, Totani does not specifically teach the apparatus as set forth in claim 9, wherein each of the divided paths has a smooth flow channel geometry.
Asahi teaches the apparatus as set forth in claim 9, wherein each of the divided paths has a smooth flow channel geometry (See at least ¶ [0036] that describes that the divided paths {channels, #45 and #46} are configured to prevent the sticking or buildup of waste/residue, and would therefore also have smooth flow channel geometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include smooth flow channel geometry with the motivation that it is possible to prevent the removal residue from adhering to the side surface of the guide portion or the removal residue from being caught, as described by Asahi in ¶ [0036].

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of Asahi, and in further view of Kimura (JP 2009125835).

Regarding claim 2, Totani and Asahi teach all of the elements as described above. However, neither specifically teach the apparatus as set forth in claim 1, further comprising: at least two detect positions disposed in each of the divided paths and spaced from each other in a direction of the airflow, wherein the wastes are detected at the at least two detect positions.
	Kimura teaches the apparatus as set forth in claim 1, further comprising: at least two detect positions disposed in each of the divided paths and spaced from each other in a direction of the airflow, wherein the wastes are detected at the at least two detect positions (See at least Fig 4B illustrating a plurality of sensors at different detect positions. In the present case, the modification of Kimura would consist of adding an additional sensor to the apparatus of Totani as modified by Asahi, at a location downstream of the first sensor. See further at least ¶ [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani and Asahi to incorporate the teachings of Kimura to include including at least two detect positions spaced apart from each other in a direction of the airflow with the motivation that having two detecting positions, spaced apart from one another, it is possible to significantly reduce the risk of accidental stoppage of equipment due to a malfunction of a single sensor, as recognized by Kimura in ¶ [0030].

Regarding claim 3, Totani, Asahi, and Kimura teach all of the elements as described above. However, none specifically teach the apparatus as set forth in claim 2, wherein the controller determines that the wastes are discharged when the wastes are detected at any one of the at least two detect positions.
(See at least ¶ [0030] that states, "However, depending on the posture of the punch residue passing through the suction tube, the amount of light does not change so much that detection may not be possible. Therefore, as shown in FIG. 4B, by installing a plurality of sets of detection sensors so that even if one detection sensor cannot detect the sensor, the remaining detection sensors can detect the detection omission.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani and Asahi to incorporate the teachings of Kimura to include including at least two detect positions spaced apart from each other in a direction of the airflow with the motivation that having two detecting positions, spaced apart from one another, it is possible to significantly reduce the risk of accidental stoppage of equipment due to a malfunction of a single sensor, as recognized by Kimura in ¶ [0030].

Regarding claim 12, Totani and Asahi teach all of the elements as described above. However, neither specifically teach the apparatus as set forth in claim 9, wherein the optical sensor is configured to detect a waste at two detect positions spaced from one another in a direction of the airflow.
	Kimura teaches the apparatus as set forth in claim 9, wherein the optical sensor is configured to detect a waste at two detect positions spaced from one another in a direction of the airflow (See at least Fig 4B illustrating a plurality of sensors at different detect positions. See further at least ¶ [0030]).


Regarding claim 13, Totani, Asahi, and Kimura teach all of the elements as described above. However, none specifically teach the apparatus as set forth in claim 12, wherein the controller determines that the detected waste is discharged when the detected waste is detected at any one of the at least two detect positions.
	Kimura teaches the apparatus as set forth in claim 12, wherein the controller determines that the detected waste is discharged when the detected waste is detected at any one of the at least two detect positions (See at least ¶ [0030] that states, "However, depending on the posture of the punch residue passing through the suction tube, the amount of light does not change so much that detection may not be possible. Therefore, as shown in FIG. 4B, by installing a plurality of sets of detection sensors so that even if one detection sensor cannot detect the sensor, the remaining detection sensors can detect the detection omission.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani and Asahi to incorporate the teachings of Kimura to include including at least two detect positions spaced apart from each other in a direction of the airflow with the motivation that having two detecting positions, spaced apart .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of Asahi, and in further view of Kimura, and in further view of Totani (JPH 111906608), herein referred to as Totani’608.

Regarding claim 4, Totani, Asahi, and Kimura teach all of the elements described above.
Asahi further teaches the apparatus as set forth in claim 3, wherein: the optical sensor is opposed to the divided paths (See at least ¶ [0032] describing that each of the divided paths {See Figs 6 and 9} has an associated sensor {#50}), a detect area of the sensor includes each of the detect positions, and the sensor is configured to be actuated so as to detect the wastes when the wastes pass through each of the detect positions (See at least ¶ [0032] describing that the sensors detect the waste as it passes through the detect position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include a partition pate to divide the suction path with the motivation that it would be possible to actively detect every piece of waste by a separate sensor to ensure that the waste does not get mixed up with the product, as described by Asahi in ¶ [0035].
None of Totani, Asahi, or Kimura specifically teach the optical sensor includes a digital camera that converts imaging information imaged on an image sensor into an electric signal, a detect area of the digital camera includes each of the detect positions.
(See Fig 1, #5 for an optical sensor as a digital camera) that converts imaging information imaged on an image sensor into an electric signal (See at least ¶ [0011] and [0012] describing that the camera processes an image into an electrical signal), a detect area of the digital camera includes each of the detect positions (See at least Fig 1 and ¶ [0011] and [0012]), and an electronic shutter of the digital camera is configured to be actuated (See at least ¶ [0011] that states that the digital camera has an electronic shutter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani, Asahi, and Kimura to incorporate the teachings of Totani’608 to include the use of a digital camera since a camera for use in capturing images is commonly used in the art such that one of ordinary skill would be able to easily substitute a digital camera with other types of electronic sensors for visual detection of objects.

Regarding claim 14, Totani, Asahi, and Kimura teach all of the elements described above.
Asahi further teaches the apparatus as set forth in claim 9, wherein the optical sensor is opposed to the divided paths (See at least ¶ [0032] describing that each of the divided paths {See Figs 6 and 9} has an associated sensor {#50}), a detect area of the sensor includes each of the detect positions, and the sensor is configured to be actuated so as to detect the wastes when the wastes pass through each of the detect positions (See at least ¶ [0032] describing that the sensors detect the waste as it passes through the detect position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to 
None of Totani, Asahi, or Kimura specifically teach the optical sensor includes a digital camera that converts imaging information imaged on an image sensor into an electric signal, a detect area of the digital camera includes each of the detect positions.
	Totani’608 teaches the optical sensor includes a digital camera (See Fig 1, #5 for an optical sensor as a digital camera) that converts imaging information imaged on an image sensor into an electric signal (See at least ¶ [0011] and [0012] describing that the camera processes an image into an electrical signal), a detect area of the digital camera includes each of the detect positions (See at least Fig 1 and ¶ [0011] and [0012]), and an electronic shutter of the digital camera is configured to be actuated (See at least ¶ [0011] that states that the digital camera has an electronic shutter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani, Asahi, and Kimura to incorporate the teachings of Totani’608 to include the use of a digital camera since a camera for use in capturing images is commonly used in the art such that one of ordinary skill would be able to easily substitute a digital camera with other types of electronic sensors for visual detection of objects.
	
	
Claim Rejections – 35 USC §103 Design Choice
Claims 8 and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Totani in view of Asahi.
(See Fig 1 for apparatus. See further ¶ [0001], [0020], [0023], and [0026]), the apparatus including at least two areas where wastes may be formed, the areas being adjacent to one another widthwise of the plastic film (See at least ¶ [0026] that indicates that the plastic film is cut at both sides of crosswise lines. Waste/refuse would therefore be generated on each of the two sides of the width direction), the apparatus comprising: 
a suction path configured to support an airflow, wherein the wastes in the at least two areas can be suctioned by the airflow (See Fig 1, #10 for a suction path to support an airflow. See further ¶ [0020] that states, "The pipe 10 is a suction pipe, the pipe 10 is evacuated by a vacuum source such as a suction blower, and the residue 9 is sucked into the pipe 10 and discharged.").
Asahi teaches at least one partition plate configured to divide the suction path widthwise of the plastic film into at least two divided paths, the partition plate being disposed in the suction path, the wastes being guided to each of the divided paths and being discharged (See at least ¶ [0001], [0006], [0017], [0018], [0020], [0035], [0036], and [0057] describing the use of multiple separate channels to discharge waste materials. See further Figs 1, 5, 6, and 11 illustrating the separate channels {#45} with sensors {#50} to detect waste materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Asahi to include a partition pate to divide the suction path with the motivation that it would be possible to actively detect every piece of waste by a separate sensor to ensure that the waste does not get mixed up with the product, as described by Asahi in ¶ [0035].
In re Stevens, 101 USPQ 284 (CCPA 1954). Therefore, it would have been an obvious matter of design choice to modify Totani in view of Asahi to obtain the invention as specified in claims 8 and 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731